DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 22-25, 27-34, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewit (US 6244467) in view of Surdziel (US 2011/0064338).
Lewit discloses a packaging bag made of flexible plastics material having a filling space for receiving a product (col. 3, ll. 30-31), said packaging bag comprising: at least two bag walls (4, 6) that are connected to one another along their edges at least in some section or sections by means of at least one connecting seam having an inner edge to which the filling space for the product adjoins (see annotated Fig. 2 below); and at least a first lateral edge (far left edge in Fig. 2) and a second lateral edge (far right edge in Fig. 2); wherein a tear line for controlled opening of the packaging bag by tearing extends from a tear-open starting point (16) of the first lateral edge in a tearing opening direction toward the second lateral edge (see Fig. 4), wherein at the second lateral edge the connecting seam has a leading edge facing toward the first lateral edge, said leading edge being the inner edge of the connecting seam to which the filling space for the product adjoins (see annotated Fig. 2 below), wherein the tear line extends in the tearing opening direction to a tear-stop arrangement for stopping tear propagation (opening 24), wherein the tear-stop arrangement includes a tear-stop leading edge that is arranged ahead of the leading edge of the connecting seam in the tearing opening direction, and wherein the leading edge of the connecting seam is arranged ahead of the second lateral edge in the tearing opening direction (see annotated Fig. 2 below), and the tear-stop arrangement is arranged adjoining or partially overlapping the connecting seam of the second lateral edge (see annotated Fig. 2 below); except does not expressly disclose the tear line being defined and predetermined as claimed.
However, Surdziel teaches a similar packaging bag where the tear line which extends to a tear-stop arrangement is defined and predetermined (R, see Fig. 1)
Because Lewit and Surdziel both teach tear-open pouches, it would have been obvious to one of ordinary skill in the art to substitute the defined and predetermined tear line taught by Surdziel for the undefined tear line taught by Lewit to achieve the predictable result of tearing open the pouch along an intended path.
Annotated Fig. 2 of Lewit below:


    PNG
    media_image1.png
    656
    644
    media_image1.png
    Greyscale
 
Lewit as modified above further discloses the bag walls are connected to one another along the first lateral edge and/or a packaging bag base and/or a packaging bag top via the connecting seam (seams @ 8, 10, see Figs. 1, 2); the connecting seam is a sealing seam; the ratio of the width of the connecting seam of the second lateral edge to the distance of the tear-stop leading edge from the second lateral edge is at least 1, 2, or 2.5 (see Fig. 2); the tear- stop arrangement has at least one tear-stop sealing seam arranged in the course of the predetermined tear line (see annotated Fig. 2 below); the tear- stop arrangement has at least one tear-stop hole arranged in the course of the predetermined tear line (opening 24); the at least one tear-stop hole is arranged after the tear-stop sealing seam in the tearing opening direction (see annotated Fig. 2 below).
Lewit as modified above further discloses the at least one tear-stop sealing seam at least partially surrounds the tear-stop hole (see annotated Fig. 2 below); the at least one tear-stop sealing seam completely surrounds the tear-stop hole (Surdziel 32); the tear- stop sealing seam forms a hole edge of the tear-stop hole (see annotated Fig. 2 below); the tear- stop hole is a polygon with a rounded corner at least at the hole edge facing the second lateral edge (see Figs. 1, 2); the tear- stop hole is rounded on all corners (see Figs. 1, 2); the tear- open starting point of the first lateral edge has a weakening of the material (16); the weakening is one or more of a tear open notch, a cut and a marking (notch 16); a product-receiving section and a top section are provided, and wherein the predetermined tear line is located in the top section (see Fig. 1); the tear- stop arrangement is arranged at least partially in the top section (see Fig. 1); the tear- stop arrangement is arranged completely in the top section (see Fig. 1).  

Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewit (US 6244467) in view of Surdziel (US 2011/0064338) as applied to claim 34 above, and further in view of Manning et al. (US 2008/0233252, hereinafter ‘Manning’).
Lewit as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the closure as claimed.
However Manning teaches a similar tear-off pouch wherein a closure (30) is provided between the product-receiving section and the top section (see Fig. 2); the closure is selected from the group consisting of a pressure closure, an adhesive closure, a zip closure and a profile closure (see Fig. 3, para 0026).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the closure member taught by Manning to the container taught by Lewit as modified above, in order to allow the packaging to be resealed after initial opening (para 0026).


Response to Arguments
5.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
July 31, 2022